Citation Nr: 0013740	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  99-01 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1974 to 
August 1980.

The current appeal arose from an August 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The RO denied entitlement to service 
connection for PTSD.

A video conference hearing was held before the undersigned on 
September 13, 1999.  At the hearing, the undersigned granted 
a 30-day hold to allow the appellant to submit additional 
evidence.  In October 1999, the appellant submitted 
additional evidence, which has been associated with the 
claims file.


FINDING OF FACT

The claim of entitlement to service connection for a 
psychiatric disorder, claimed as PTSD, is supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims that service connection for PTSD is 
warranted.  She states that she was sexually assaulted during 
service.


Criteria

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit held that, under 38 U.S.C. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well-grounded claims.  More recently, the 
United States Court of Appeals for Veterans Claims (the 
Court) issued a decision holding that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990) 
(well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps, 126 F.3d at 1468.

When determining whether a claim is well grounded, the 
evidence submitted in support of the claim must be accepted 
as true.  Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(citing King v. Brown, 5 Vet. App. 19, 21 (1993)). 

Service connection for post-traumatic stress disorder 
requires: (1) a current, clear medical diagnosis of post-
traumatic stress disorder (presumed to include the adequacy 
of the post-traumatic stress disorder symptomatology and the 
sufficiency of a claimed inservice stressor) (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed 
inservice stressor.  Cohen v. Brown, 10 Vet. App. 128, 136-37 
(1997); 38 C.F.R. § 3.304(f) (1999).

Factual Background

The appellant underwent a VA psychiatric evaluation in July 
1997.  She reported a history of being sexually assaulted to 
the examiner both prior to and during service.  The examiner 
entered a diagnosis of PTSD and generalized anxiety disorder 
and stated the diagnoses appeared to have been present since 
prior to the military.  She further stated that although it 
was beyond the scope of the evaluation to ascertain the 
specific stressors and their veracity, that the appellant had 
a personal history which made her "extremely susceptible to 
[PTSD]."  She added that she believed that the appellant had 
symptoms consistent with PTSD.

Additionally, of record is a letter written by a friend of 
the appellant's, Ms. A.G.  In the letter, Ms. A.G. stated 
that the appellant had confided in her in or around 1986 as 
to the sexual assaults that had occurred during service.

Analysis

To establish service connection for PTSD the three elements 
necessary are: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  To well ground the claim would 
of course require a somewhat less burdensome showing from the 
veteran.  Here, the claim is well grounded.  There is a 
diagnosis of PTSD linked to stressor events to encompass 
service.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997).

The recent amendment of § 3.304 was intended to correct 
certain regulatory deficiencies principally regarding PTSD 
claims based upon combat stressors.  Also in Cohen it was 
pointed out that the 1996 amending VA rating criteria 
pertaining to mental disorders included adoption of the 
nomenclature of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, 1994), and that § 3.304(f) did not specifically set 
forth any requirements regarding the sufficiency of a 
stressor and the adequacy of symptomatology to support a 
diagnosis of PTSD.  The amendment required that the medical 
evidence diagnosing PTSD comply with 38 C.F.R. § 4.125a, 
which requires that diagnoses of mental disorders conform to 
DSM-IV.

The record shows the veteran was afforded a VA special 
psychiatric examination in July 1997 and does have the PTSD 
diagnosis.  The examiner was presumably aware of the 
applicable diagnostic criteria then in effect and took them 
into account.  Cohen, 10 Vet. App. at 140.  The recent 
changes to § 3.304(f) would not require a remand since the 
presumption is that the examiners considered the current 
criteria that are more liberal regarding the stressor 
criteria.  Id, at 141.  

Further, the claimed stressors though not corroborated, as 
acknowledged by the examiner, were viewed by the examiner as 
sufficient to support the diagnosis and other elements in the 
PTSD diagnostic formulation were met.  The examiner was of 
the impression that PTSD appeared to have been present even 
before service.  The Board believes that the claim requires 
additional development in view of the current state of the 
record in order to meet the duty to assist, and such 
development is addressed in the remand portion of the 
decision.

After having reviewed the evidence of record, the Board finds 
that the diagnosis of PTSD in the July 1997 psychiatric 
evaluation report, the appellant's allegations of sexual 
assault in service, and the statement by Ms. A.G., which 
corroborated the appellant's allegations of sexual assaults 
in service, are sufficient to establish a well-grounded claim 
of service connection for PTSD.  Cohen, 10 Vet. App. at 142-
43; 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.304(f).


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder, claimed as PTSD, is well grounded.  To 
this extent only, the appeal is granted.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The appellant submitted a statement to the Board, which was 
received on October 25, 1999, to this Board Member following 
the October 1999 hearing, which did not include a waiver for 
the Board to consider the evidence without prior 
consideration by the RO.  See 38 C.F.R. § 20.1304(c); see 
also 38 C.F.R. § 19.37(a) (1999).

It must be noted that the letter written by the appellant's 
friend was used for the purposes of well grounding the claim, 
which does not prejudice the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1994).

The evidentiary considerations to establish service 
connection for PTSD in an adjudication on the merits are 
somewhat different from those in determining well 
groundedness.  Prior to the late 1990's there was no 
indication in the record of PTSD or any other psychiatric 
disorder, and the July 1997 VA examiner concluded that PTSD 
was present.  The diagnosis at the time did not seem 
equivocal.  The diagnosis was also predicated on pre-service 
stressors.  

The Board has not overlooked the fact that the July 1997 VA 
examiner seems to suggest that the appellant's psychiatric 
symptomatology is longstanding.

Thus, there are multiple diagnoses as to the veteran's 
psychiatric disability, although PTSD undoubtedly appears to 
be in the forefront.  A diagnosis of PTSD meeting established 
criteria is an essential element to establish service 
connection.

Further, the Board believes that the determination must take 
into account the diagnostic assessments mentioned but not 
currently documented by more extensive clinical records to 
reach a determination of whether the veteran has PTSD.  The 
Board is bound by the regulations and the implied standard of 
proof for service connection under section 3.304(f).  See 
e.g. Patton v. West, 12 Vet. App. 272, 280 (1999).  There is 
a comprehensive VA examination which did find PTSD and 
reported other diagnosed psychiatric symptomatology.

Whether the diagnosis with respect to PTSD linked to service 
is established would seem to require confirmation of alleged 
noncombat stressors, the Board notes that such evidence is 
not of record.  The Board will note that the veteran has 
mentioned the events she believes support her claim and these 
are not linked to combat.  As noted previously the VA 
examiner, based upon examination of the veteran, found PTSD 
while presumably linked to service had already been present 
prior to service.

The Board recognizes that corroboration of the noncombat 
stressors that are civilian in nature may not be a part of 
any official military record.  See e.g. Cohen, 10 Vet. 
App. at 134 regarding the limitations of official record 
sources in corroborating claimed civilian incidents.  In 
claims such as the veteran's, "credible supporting evidence 
that the claimed in[-]service event actually occurred" 
cannot be provided by medical opinion based on post-service 
examination.  Moreau v. Brown, 9 Vet. App. 389, 394-96 
(1996).

The special obligation in personal-assault cases to assist a 
claimant in producing corroborating evidence of an in-service 
stressor is unique to that type of claim and the above 
categorical statement recited in Cohen and Moreau, and other 
cases where they may have been echoed, is not operative in 
that limited situation.  

Thus, in the context of discussing PTSD diagnoses other than 
those arising from personal assault the general rule applied 
is that something more than medical nexus evidence is 
required to fulfill the requirement for credible supporting 
evidence and that an opinion by a mental health professional 
based on a post service examination of the veteran cannot be 
used to establish the occurrence of the stressor.  See e.g. 
Patton, supra.  Nor can the noncombat related stressor be 
established solely by the veteran's lay testimony.  Cohen, 10 
Vet. App. at 142.

The Board does find that additional development of the record 
is required.  There must be a substantial record of pertinent 
treatment and evaluation available in view of the July 1997 
VA examination report, hearing testimony, and statements of 
record.

Under the controlling regulation, there must be credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred.  38 C.F.R. § 3.304(f).  In addition, the 
Court in Patton noted that evidence need only be in relative 
equipoise to prevail on the question of the existence of the 
stressor.  The Board notes that the VA examiner did not doubt 
the veteran's credibility and no supportive diagnostic 
testing was conducted or recommended.

The recent decision in Patton clearly alters the landscape in 
the adjudication of claims of service connection for PTSD 
based upon personal assault, but not the adjudication here in 
view of the facts of this case.  See also Doran v. Brown, 6 
Vet. App. 283, 289 (193).

The basic elements to establish service connection for PTSD 
are forth under 38 C.F.R. § 3.304(f).  the current standard 
for adjudication of claims such as the veteran's on the 
merits requires that consideration be given to developing 
corroborating evidence and a discussion of the application of 
the benefit of the doubt rule.  See e.g. the discussion in 
Patton, 12 Vet. App. at 280-82 and in Cohen, 10 Vet. 
App. 142-43.  See Gaines v. West, 11 Vet. App. 353, 358-60 
(1998) for a detailed discussion of the significance of each 
element in the merits adjudication.



VA has adopted new criteria for psychiatric disorders that 
also include a change in PTSD considerations regarding the 
definition of a stressor.  The veteran is entitled to have 
her claim adjudicated under these provisions or applicable 
VBA ADJUDICATION PROCEDURE MANUAL, M21-1 (Manual M21-1) 
provisions.  See Cohen, 10 Vet. App. at 139-41.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In this regard, the RO should advise her 
that she should identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may have additional records referable 
to her treatment for a psychiatric 
disorder, to include PTSD.  After 
obtaining any necessary authorization or 
medical releases from the veteran, the RO 
should request and associate with the 
claims file legible copies of her 
complete treatment reports from all 
sources whose records have not previously 
been obtained.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports to include the Waco, 
Texas VA outpatient reports for treatment 
of PTSD from October 1992 to the present 
and associate them with the claims file.

2.  The veteran should once again be 
asked to provide a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
she alleges she was exposed in service.  
The veteran should be asked to provide to 
the best of her ability any additional 
information including detailed 
descriptions of stressful events, 
including all dates, places, and 
identifying information concerning any 
other individuals involved in the 
stressful event, including their names, 
ranks, and units of assignment, her unit 
of assignment at the time of each 
incident, and any other identifying 
detail.  The veteran is hereby advised 
that this information might be needed to 
search for verifying information.  She 
should be asked to recall anyone else who 
witnessed the claimed incidents and 
whether the incident recalled might have 
been reported to military authorities by 
these other individuals.

3.  Thereafter, the RO should review the 
claims file and prepare a summary of the 
claimed stressor(s) based on review of 
all pertinent documents and statements of 
record.  Then the RO should complete any 
additional development as provided in VA 
Manual M21-1, part III, para. 5.14 to 
corroborate claimed stressors.

4.  Following the above, the RO should 
make a determination as to whether there 
is credible supporting evidence that the 
claimed stressor(s) actually occurred.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.  Consideration must 
be given to the holding in Gaines v. 
West, supra.





5.  The RO should arrange for a VA 
special psychiatric examination of the 
appellant by a board of two VA 
psychiatrists who have not previously 
examined her, if possible, to determine 
whether she has PTSD that is related to 
events prior to, during, and/or post 
service.

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations and the examination 
reports must be annotated by the 
examiners in this regard.  

Prior to the examinations, the RO is to 
inform the examiners of the results of 
its determinations as to the existence of 
a stressor or stressors.  The examiners 
should conduct the examination with 
consideration of the current criteria for 
PTSD.  The examination report should 
include a detailed account of all 
pathology found to be present.

With respect to PTSD, the RO must specify 
for the examiners the stressor or 
stressors that it has determined are 
established by the record and the 
examiners must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor(s) in 
service.  


If a diagnosis of PTSD is appropriate, 
the examiners should specify (1) whether 
each alleged stressor found to be 
established by the record by the RO was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiners.  The report of the examination 
should include the rationale for all 
opinions expressed.  Any necessary 
special studies or tests should be 
accomplished.

The examiners should also be requested to 
determine whether clarification of the 
veteran's diagnosis, if any, would be 
assisted by a period of hospitalization 
for observation and examination.  If the 
examiners determine that a period of 
hospitalization is not required, they 
should so state.

The examiners are requested to determine 
whether any psychiatric disorder(s) found 
on examination to include PTSD is or are 
related to the events that occurred prior 
to the veteran's entrance into service 
and/or her period of active service 
and/or thereafter.

If the examiners determine that a 
psychiatric disorder is related to the 
events that occurred prior to the 
veteran's entrance into service, the 
examiners are asked to state whether that 
psychiatric disorder(s) was aggravated 
beyond the natural progress of the 
psychiatric disease during the 
appellant's service from 1974 to 1980.  

The examiners must clearly specify 
whether any psychiatric disorder(s) 
currently found on examination is or are 
a result of pre-service and/or service 
and/or post service stressors.

If the examiners are not of the opinion 
that any psychiatric disorder(s) found on 
examination is or are related to the 
appellant's period of active service, 
they must provide an opinion as to the 
most likely etiology of any psychiatric 
disorder(s) found on examination.  Any 
opinions expressed by the examiners must 
be accompanied by a complete rationale.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for a psychiatric 
disorder, claimed as PTSD, to include 
consideration of any additional evidence 
associated with the claims file.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



